—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered July 6, 1992, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of A1!2 to 9 years, unanimously affirmed.
Defendant’s challenges to the sufficiency of the plea allocution and to his adjudication as a second violent felony offender are unpreserved since he failed to make a motion to withdraw the plea pursuant to CPL 220.60 (3) or to vacate the judgment of conviction pursuant to CPL 440.10 (People v Campo, 196 AD2d 720, lv denied 83 NY2d 850). We decline to review them in the interest of justice. Were we to review the claims, we would find that they do not warrant reversal. Concur—Rosenberger, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.